                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

                                     ORANGEBURG DIVISION


 Rebecca Capers,                        )           Civil Action No. 5:20-cv-01012-JMC
                                        )
                        Plaintiff,      )
                                        )
                vs.                     )                 ORDER REMANDING CASE
                                        )
 Wal-Mart Stores, Inc., and             )
 Wal-Mart Stores East, LP,              )
                                        )
                      Defendants.       )
                                        )

       This case was originally filed in the Court of Common Pleas for Orangeburg County, South

Carolina on January 20, 2020, and was removed to this Court by defendants on March 11, 2020.

The removal was made pursuant to 28 U.S.C. §§ 1331, 1332, 1441, 1446 and applicable Local

Civil Rules of the United States District Court for the District of South Carolina on the basis that

there was diversity of citizenship among the parties and that the amount in controversy exceeded

Seventy-Five Thousand and No/100ths ($75,000.00) Dollars.

       Plaintiff and her counsel agree that once the case is remanded, a Stipulation as to the

Amount-in-Controversy will be filed in state court, limiting the prayer to a sum not to exceed the

amount of $74,999, inclusive of actual and punitive damages, attorney’s fees, and costs. Under

these circumstances, it appears that this case should be remanded to the Orangeburg County

Court of Common Pleas pursuant to 28 U.S.C.A. § 1447(c).

       Therefore, upon the Motion of the parties, it is ordered that this case be remanded to the

Orangeburg County Court of Common Pleas.
      IT IS SO ORDERED.
                               s/J. Michelle Childs
                               The Honorable J. Michelle Childs
                               United States District Judge

March 19, 2020

Columbia, South Carolina




                           2
